                                                                                USDCSDNY
                                                                                DOCUMENT
                                                                                ELECTRONICALL y FILED
UNITED STATES DISTRICT COURT                                                    DOC#:
SOUTHERN DISTRICT OF NEW YORK                                                          ----r--r-----
                                                                                DATE FILED:1 /'"J../2c,LO
 --------------------------------------------------------------- X                            7    I


 SEA CUBE CONTAINERS LLC,                                            ORDER

                                                                     19 Civ. 10201 (AKH)
             V.

 PT LINTAS KUMALA ABADI,

                                         Defendant.
 --------------------------------------------------------------- X


ALVIN K. HELLERSTEIN, U.S.D.J.:

                  On November 3, 2019, Plaintiff SeaCube Containers LLC ("SeaCube") filed this

action, alleging breach of contract against Defendant PT Lintas Kumala Abadi ("PT Lintas"), to

wit: a contract whereby PT Lintas agreed to lease ocean containers from Seacube for use on or

with ocean-going vessels that PT Lintas owns or operates. See generally ECF No. 1. PT Lintas

has not appeared in this case, and a certificate of default has been issued against it. See ECF No.

11. SeaCube now moves for a default judgment under Federal Rule of Civil Procedure 55. See

ECF No. 13. For the reasons that briefly follow, the Court requires additional information before

it can enter a default judgment that calculates damages against PT Lintas.

                  When "a defendant has failed to plead or otherwise defend a lawsuit, that

defendant is in default and is deemed, for the purposes of liability, to have admitted all well-

pleaded allegations in the complaint." See American Steamship Owners Mutual Protection &

Indemnity Association, Inc. v. Triumph Maritime Ltd., 18-cv-8615, 2019 WL 6318428, at *2

(S.D.N.Y. Nov. 26, 2019) ("ASOMP") (quotation marks omitted). However, "[i]n contrast to the

facts supporting liability, ... the amount of damages alleged in the complaint are not deemed

true in the event of a default." Id. (quotation marks omitted). Instead, "the court must conduct
an inquiry in order to ascertain the amount of damages with reasonable certainty" by, inter alia,

"assessing plaintiffs evidence supporting the damages." Id. (quotation marks omitted).

               In order to facilitate the Court's undertaking of such an assessment, SeaCube is

hereby ordered to, within two weeks of the issuance of this order, make a submission to the

Court that contains, at least, the following:

    1. A copy of the lease referenced in the Complaint, see ECF No. 1, at, 5, along with any
       subsequent amendments and renewals thereof.

   2. Attorney time records that account for the $14,706 in requested attorneys ' fees. See, e.g.,
      ASOMP, 2019 WL 6318428, at *4 ("The party seeking attorneys' fees generally must
      submit 'contemporaneous time records indicating, for each attorney, the date, the hours
      expended, and the nature of the work done."') (quoting Scott v. City of New York, 626
      F.3d 130, 133 (2d Cir. 2010)); see also New York State Ass'nfor Retarded Children, Inc.
      v. Carey, 711 F.2d 1136, 1148 (2dCir. 1983).

    3. An explanation as to the discrepancy between the Complaint and the motion for default
       judgment. Namely, the Complaint seeks $785,000 in replacement value for the shipping
       containers, see ECF No. 1, at, 7, and $520,278 in outstanding lease amounts owed, see
       id. at, 8, whereas the motion for default judgment and accompanying affidavit from
       SeaCube's general counsel seek $843,408 in replacement value for the shipping
       containers, see ECF No. 13 -1, at, 8, and $511,351.88 in outstanding lease amounts
       owed, see id. at, 7. See Fed. R. Civ. P. 54(c) ("A default judgment must not differ in
       kind from, or exceed in amount, what is demanded in the pleadings.").



                SO ORDERED.

Dated:         February J_, 2020
                                                     [1L k Y.~.,;t:::s.._
               New York, New York                            AL VIN K. HELLERSTEIN
                                                             United States District Judge




                                                 2
